DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the extension base" in lie 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 15 should depend from claim 14.  Correction is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,11,18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peart (D856604).  Peart shows a pet feeding device comprising a circular base including a bottom wall; and a plurality of spaced apart feeding compartments defined by the bottom wall; wherein the base further includes a sidewall extending upwardly from the bottom and defining a feeding chamber; wherein at least one upwardly extending obstruction is located between adjacent feeding compartments. With respect to claims 18 and 19, since it is a pet bowl, one can infer that pet food will be placed in the bowl, into the compartments, and during feeding, the animal will be prevented from accessing some of the compartments due to the inherent design of the bowl. 
Claim(s) 1-5,7,8,11,18,19,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Newman Bornhofen (2006/0005774).  Newman Bornhofen shows a pet feeding device comprising a circular base including a bottom wall; and a plurality of spaced apart feeding compartments defined by the bottom wall; wherein the base further includes a sidewall 16 extending upwardly from the bottom and defining a feeding chamber; wherein at least one upwardly extending obstruction20  is located between adjacent feeding compartments. With respect to claims 18 and 19, it is  by one of the troughs; and wherein the peaks of the one or more sinuous waves form an obstruction that extends upwardly between adjacent feeding compartments of the plurality of feeding compartments; and the obstruction is adapted to prevent movement of food from one of the plurality of feeding compartments to another.
Claim(s) 1-4 ,11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Greenwood (D807642).  Greenwood shows a square tray capable of being used as a pet feeding device comprising a base including a bottom wall; and a plurality of spaced apart feeding compartments defined by the bottom wall; wherein the base further includes a sidewall extending upwardly from the bottom and defining a feeding chamber; wherein at least one upwardly extending obstruction is located between adjacent feeding compartments.
Claim(s) 1-4, 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Glinsky (2017/0112093).  Glinsky shows a pet feeding device comprising a base including a bottom wall; and a plurality of spaced apart feeding compartments 109 defined by the bottom wall; wherein the base further includes a sidewall extending upwardly from the bottom and defining a feeding chamber; wherein at least one . 
Claim(s) 1-4 ,10,11,18,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lindskov et al. (8899180).  Lindskov et al. shows a rectangular pet feeding device comprising a base including a bottom wall; and a plurality of spaced apart feeding compartments defined by the bottom wall; wherein the base further includes a sidewall 4 extending upwardly from the bottom and defining a feeding chamber; wherein at least one upwardly extending obstruction 8 is located between adjacent feeding compartments; With respect to claims 18 and 19, Glinsky discloses wherein pet food is to be placed in the bowl, into the compartments, and during feeding, the animal will be prevented from accessing some of the compartments due to the inherent design of the bowl. 
Claim(s) 1-5,7,8,10,11,18,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hansen et al. (D706493).  Hansen et al shows a rectangular tray capable of being used as a pet feeding device comprising a base including a bottom wall; and a plurality of spaced apart feeding compartments defined by the bottom wall; wherein the base further includes a sidewall extending upwardly from the bottom and defining a feeding chamber; wherein at least one upwardly extending obstruction is located between adjacent feeding compartments; and wherein at least a part of the bottom  by one of the troughs, and wherein the peaks of the one or more sinuous waves form an obstruction that extends upwardly between adjacent feeding compartments of the plurality of feeding compartments; and the obstruction is adapted to prevent movement of food from one of the plurality of feeding compartments to another. With respect to claims 18 and 19, since it is a pet bowl, one can infer that pet food will be placed in the bowl, into the compartments, and during feeding, the animal will be prevented from accessing some of the compartments due to the inherent design of the bowl. 

Claim(s) 1-4 ,9-13, is/are rejected under 35 U.S.C. 102a1 as being anticipated by de Groote (D586830).  De Groote shows a rectangular tray capable of being used as a pet feeding device comprising a base including a bottom wall; and a plurality of spaced apart feeding compartments defined by the bottom wall; wherein the base further includes a sidewall extending upwardly from the bottom and defining a feeding chamber; wherein at least one upwardly extending obstruction is located between adjacent feeding compartments; and wherein one or more legs extend downwardly from the base, and the legs are adapted to support the bottom wall at a height above a surface upon which the legs rest; and wherein the base further includes a sidewall extending upwardly from the bottom wall; and wherein the sidewall is generally rectangular when viewed from above and includes a front, a back opposed to the front; .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15,17,21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (‘493) in view of Miller (2018/0352782).  Hansen shows a slow feed bowl for a pet, however, an extension base is not shown.  Miller teaches and elevated pet feeder with slow feed bowl having an extension base having a sidewall and one or more legs extending downwardly from the sidewall; wherein the extension base is configured to nest with the base 14; and wherein the extension base is adapted to raise the base a first distance above a surface upon which the legs of the extension base rest; further comprising a leg extender 25 configured to operatively engage with each one of the .


Allowable Subject Matter
Claim 6, 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of pet feeders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644